



EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of the 1st
day of May, 2008 by and between CLEAN POWER TECHNOLOGIES, INC., a Nevada
corporation (hereinafter called the "Company"), and ABDUL MITHA (hereinafter
called the "Executive").

RECITALS

WHEREAS, the Company is in the business of exploiting new hybrid fuel and other
automotive technologies; and

WHEREAS, the Company acknowledges that the Executive has been serving as the
Company’s President and Chief Executive Officer since April 27, 2004, but has
not been compensated for the services he has provided prior to the date of this
Agreement; and

WHEREAS, the Company desires to maintain the employ of the Executive as the
President and Chief Executive Officer of the Company, and the Executive is
willing to continue such employment; and

WHEREAS, as a condition precedent to and as an incentive to the Company to
maintain the employ of the Executive as the President and Chief Executive
Officer of the Company, the Company and the Executive desire to record the
arrangements for such employment, in the manner provided for herein and upon the
terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties agree as follows:

1.

Employment.

1.1

Employment and Term.  The Company hereby agrees to employ the Executive and the
Executive hereby agrees to serve the Company, on the terms and conditions set
forth herein, for the period commencing on the date hereof and expiring on July,
1st 2014 (the “Initial Term”) unless sooner terminated as hereinafter set forth.
 This Agreement shall be extended for an additional five (5) year term (the
“Renewal Term,” and collectively with the Initial Term, the “Term”) upon prior
written mutual agreement between the Company and the Executive of at least
ninety (90) days prior to the expiration of the Initial Term.  

1.2

Duties of Executive.  The Executive shall serve as the Chief Executive Officer
of the Company and shall have powers and authority superior to any other officer
or employee of the Company or of any subsidiary of the Company, including,
without limitation, the duties and responsibilities customarily associated with
a












chief executive (e.g., control of day-to-day operations, signing checks, hiring
and firing, etc.).  The Executive shall be required to report solely to, and
shall be subject solely to the supervision and direction of the Board of
Directors and no other person or group shall be given authority to supervise or
direct Executive in the performance of his duties.  In addition, the Executive
shall regularly consult with the Chairman of the Board with respect to the
Company's business and affairs.  The Executive shall devote substantially all
his working time and attention to the business and affairs of the Company
(excluding any vacation and sick leave to which the Executive is entitled),
render such services to the best of his ability, and use his reasonable best
efforts to promote the interests of the Company.  It shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. The Executive's obligations hereunder shall run only to the
Company, and not to the Company’s affiliates, if any.




1.3

Place of Performance.  In connection with his employ­ment by the Company, the
Executive shall be based at the Company's principal executive offices except for
travel reasonably necessary in connection with the Company's business.  

2.

Compensation.




2.1 (a)

Base Salary.  Commencing on the effective date of this Agreement, the Executive
shall receive an annual base salary (the “Base Salary”) of $500,000.00 during
the first year of the Initial Term, with annual increases of 20% per year
thereafter during the Term of this Agreement.  The Base Salary shall be payable
in installments consistent with the Company's normal payroll sched­ule, sub­ject
to applicable withholding and other taxes, and shall not be decreased for any
reason.

It is further agreed that the said base salary will be increased to $750,000
when the Company generates in excess of $1,000,000  and up to  $5,000,000 in
Gross Revenue during each operating year pursuant to the terms set out in clause
2.2 (4) (b).  The provisions for the annual increase shall remain unchanged as
per Clause 2.1(a) hereof.

2.1(b) In the event that the Company is unable to pay in cash the Executive’s
Base Salary or any portion thereof, then within ninety (90) days from the date
of the anniversary of the expiration of each year, the Company may, at the
option of the Executive, pay such unpaid salary, in whole or in part, in
restricted shares of common stock which shall be issued at $0.50 per share.

2.1(c) Any amount of Base Salary not paid pursuant to Sections 2.1(a) or 2.1(b)
shall accrue until paid in full.

2.2

Incentive Compensation.  The Executive shall be entitled to receive such bonus
payments or incentive compensation as may be determined at any time or from time
to time by the Board of Directors of the Company (or any authorized




2






committee thereof) in its discretion.  Such potential bonus payments and/or
incentive compensation shall be considered at least annually by the Board or
committee and shall relate to the following:  

1.

200,000 shares when the Company raises a minimum of $3,000,000 when the company
raises financing for the project. Should the amount raised be higher, the
Executive will receive additional shares on pro rata basis.

2.

200,000 shares when formal tests of the engines for each industry application
are successfully completed to the satisfaction of the first end user client in
such category.

3.

150,000 shares when the Company enters into Joint Venture or Collaboration
Agreements with any company or companies which will help to accelerate the
Company’s project or help to accelerate the revenue format.

4.

The Executive will receive the following stock incentive compensation during the
term of this contract:

(a)

100,000 share each year or pro rata thereof when the Company generates
$1,000,000 in Gross Revenue during each operating  year;

(b)

Thereafter 200,000 shares each year or pro rata thereof when the Company
generates in excess of $1,000,000  and up to  $5,000,000 in Gross Revenue during
each operating year; and

(c)

350,000 shares each year or pro rata thereof when the Company generates
$10,000,000 and up in Gross Revenue during each operating year.

     5. Any shares issued to Execute pursuant to this Section 2.2 shall be
valued at $0.50 per share of Common Stock and shall be deemed restricted stock
of the Company unless and until a registration statement covering the shares is
declared effective or the Executive is able to rely on Rule 144 for any resales.

2.3

Stock Options.

(a)

The Executive shall be entitled to participate in all stock option plans of the
Company (the “Plans”) in effect during the Term of employment pursuant to this
Agreement.

(b)

Upon execution of this Agreement, the Company will issue Executive  stock
options, pursuant to a stock option agreement to be entered into between the
Company and the Executive (the “Options”), to purchase at the end of each
anniversary of this Agreement 1,000,000 shares of the Company’s common stock,
$0.001 par value per share (“Common Stock”) at an exercise price of an average
90 days trading price  preceding the exercise the said Options. The said
1,000,000 Option shares shall exercisable by the Executive within 5 years from
date of  such options becoming due and exercisable.




3






(c)

All Options issued to the Executive in accordance with this Agreement shall
become immediately exercisable as to 100% of the shares of Common Stock not
otherwise vested upon any termination of Executive’s employment pursuant to
Sections 4.4 or 4.5 hereof, it being agreed that the Company shall vest the
unvested portion of the Executive’s Option shares and cooperate in good faith to
afford the Executive the right to accelerate the exercise of the Options in full
immediately prior to any Change in Control (as hereinafter defined).  In the
event that Executive terminates or is terminated pursuant to Sections 4.4 or 4.5
hereof, Executive shall have the greater of (i) five years after termination, or
(ii) the remaining term of the Options, in order to exercise his Options.

(d)

The Company shall take all action reasonably requested by the Executive to
permit any “cashless” exercise of the Options that is permitted under the Plan.

(e)

Upon proper exercise of an Option, the Executive shall be deemed for all
purposes the owner of the shares of Common Stock that are purchasable upon such
exercise.

(f)

The provisions of the Plan shall not be adversely modified as to the Executive
without the Executive’s prior written consent.

(g)

All Option shares shall be fully adjusted for events such as splits.

2.4

Compensation for Past Services.

As compensation for the services provided by the Executive to the Company from
April 27, 2004 through the date of this Agreement, the Executive shall be
entitled to receive 4,000,000 shares of the Company’s Common Stock, which shall
vest immediately.  All such shares pursuant to this Agreement shall be issued
within thirty (30) business days of the execution date of this Agreement.

3.

Expense Reimbursement and Other Benefits.

3.1

Expense Reimbursement.  During the Term of Execu­tive's employ­ment here­under,
the Company, upon the sub­mis­sion of reasonable supporting docu­menta­tion by
the Executive, shall reim­burse the Executive for all reason­able expenses
actually paid or incurred by the Executive in the course of and pursuant to the
business of the Company, including expenses for travel, lodging and
entertainment.

3.2

Incentive, Savings and Retirement Plans.  During the Term of Executive’s
Employment hereunder, the Executive shall be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs
applicable to other key executives of the Company and its subsidiaries, in each
case comparable to those currently in effect or as subsequently amended.  Such
plans, practices, policies and programs, in the aggregate, shall provide the
Executive with compensation, benefits and reward opportunities at least as
favorable as the most favorable of such compensation, benefits and reward
opportunities provided at any time hereafter with respect to other key
executives.




4






3.3

Welfare Benefit Plans.  During the Term of Executive’s Employment hereunder, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its subsidiaries
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs), at least as favorable as the most
favorable of such plans, practices, policies and programs in effect at any time
hereafter with respect to other key executives.

3.4

Vacation.  During the Term of Executive’s Employment hereunder, the Executive
shall be entitled to paid vacation in accordance with the most favorable plans,
policies, programs and practices of the Company and its subsidiaries as in
effect at any time hereafter with respect to other key executives of the Company
and its subsidiaries; provided, however, that in no event shall Executive be
entitled to fewer than four weeks paid vacation per year, as well as pay for
holidays observed by the Company.

3.5

Housing: During the term of Executive’s employment hereunder, the Company will
provide a 2 bed room apartment within commuting distance from the facility for
the Executive’s exclusive use whilst visiting or residing in England.

The Company hereby undertakes to pay all reasonable costs for relocation and as
well will pay for all utilities, electricity, hydro, rates, insurance,
telephone, cable, internet, and maintenance, renovation and upgrading costs.

3.6.

Use of a Vehicle:  The Company will purchase a vehicle of the Executive’s choice
for the executive’s exclusive use in England whilst visiting the U.K. facility
or residing in England. The Company will undertake to pay all operating expenses
pertaining to the use of this vehicle including, but without limiting generality
thereof, gasoline, insurance, maintenance/repairs.

The Company will also provide a vehicle for the use to the Executive at its Head
corporate office in Calgary. It is agreed that 65% of the operating costs of the
said vehicle will be attributed to the Company and 35% will be attributed to the
Executive’s employment benefit.

4.

Termination.

4.1

Termination for Cause.  Notwithstanding anything contained to the con­trary in
this Agreement, this Agreement may be terminated by the Company for Cause.  As
used in this Agreement, “Cause” shall only mean:

(a)

an act or acts of personal dishonesty taken by the Executive and intended to
result in substantial personal enrichment of the Executive at the expense of the
Company;

(b)

subject to the following sentences, repeated violation by the Executive of the
Executive's material obligations under this Agreement which are demonstrably
willful, persistent and deliberate on the Executive’s part and which are not




5






remedied in a reasonable period of time after receipt of written notice from the
Company’s Board of Directors; or

(c)

the conviction of the Executive for any criminal act which is a felony and which
shall result in a custodial sentence of 5 years or more.

Upon any reasonable and good faith determination by the Company's Board of
Directors that Cause exists under clause (a) of the preceding sentence and
clause (b) of the preceding sentence (to the extent the violation under said
clause (b) has not been cured by the Executive), the Company shall cause a
special meeting of the Board to be called and held at a time mutually convenient
to the Board and Executive, but in no event later than ten (10) business days
after Executive's receipt of the notice contemplated by clauses (a) and (b).
 Executive shall have the right to appear before such special meeting of the
Board with legal counsel of his choosing to refute any determination of Cause
specified in such notice, and any termination of Executive's employment by
reason of such Cause determination shall not be effective until Executive is
afforded such opportunity to appear.  Any termination for Cause pursuant to
clause (a) or (b) of the first sentence of this Section 4.1 shall be made in
writing to Executive, which notice shall set forth in detail all acts or
omissions upon which the Company is relying for such termina­tion.  Upon any
termination pursuant to this Section 4.1, the Executive shall be entitled to be
paid six months of his Base Salary from the date of the termination or the
remaining unexpired term, of this Employment Agreement, whichever shall be
shorter. The Executive shall be entitled to enjoy all benefits given under this
Employment Agreement, including but without limiting the generality thereof,
those referred to in clauses 2 and 3 and sub-clauses thereof during said
Termination period. Notwithstanding anything contained herein, if the Executive
is precluded from acting as an Executive for legal or other reasons, the terms
of this contract and obligations contained herein will be fully honored as if
the said termination had occurred for ‘Without Cause’.  Thereafter the Company
shall have no further liability hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the date of termination).

4.2

Disability.  Notwithstanding anything contained in this Agreement to the
contrary, the Company, by written notice to the Executive, shall at all times
have the right to terminate this Agreement, and the Executive's employment
hereunder, if the Exe­cutive shall, as the result of mental or physical
incapacity, illness or disability, fail to perform his duties and
respon­sibilities provided for herein for a period of more than one hundred
twenty (120) consecutive days in any 12-month period.  Upon any termination
pursuant to this Section 4.2, the Executive shall be entitled to be paid his
Base Salary for the remaining term of the Agreement.  In the event that the
Agreement has less than six months remaining at such time, Executive shall be
entitled to a payment equal to six months of his Base Salary.  In addition,
Executive shall be entitled to reimbursement for all business expenses incurred
prior to his disability.

4.3

Death.  In the event of the death of the Executive during the Term of his
employment hereunder, the Company shall pay to the estate of the deceased
Executive an amount equal to the Base Salary for the remaining term of this
Agreement.  In the event that the Agreement has less than six months remaining
at such time,




6






Executive shall be entitled to a payment equal to six months of his Base Salary.
 In addition, Executive shall be entitled to reimbursement for all business
expenses incurred prior to his death.

4.4

Optional Termination. Notwithstanding anything contained in this Agreement to
the contrary, the Executive, by giving thirty (30) days prior written notice to
the Company, shall one year after the date of this Agreement, have the right to
terminate this Agreement at his sole discretion.  Upon any termination pursuant
to this Section 4.4, the Executive shall be entitled to be paid his Base Salary
and the benefit referred to hereinbefore for a period of 24 months from the date
of termination and the Company shall have no further liability hereunder
thereafter (other than for reimbursement for reasonable business expenses
incurred prior to the date of termination and as to the vesting of Options
pursuant to Section 2.3(d)), unless the Executive and the Company agree to a
different arrangement.  

4.5   

Termination Without Cause.  At any time the Com­pany shall have the right to
terminate Executive's employ­ment here­under by written notice to Executive;
provided, however, that the Company shall:




(a)

pay to Executive any all unpaid Base Salary and allow the Executive to enjoy all
the benefits given hereunder for the period remaining period of this Employment
Agreement, including the Compensation package referred to in clause 2 hereof,
and will further allow to receive all pro-rata bonus, incentive and option
shares that would be payable had Executive completed a full year of employment;
 




(b)

pay to the Executive in a lump sum, in cash within 30 days after the date of
employment termination, an amount equal to the greater of (i) 100% of his annual
Base Salary then in effect, or (ii) the balance of the Executive’s Base Salary
from the effective date of termination through the expiration of the Initial
Term or Renewal Term then in effect as per clause 1 hereof;




(c)

continue to pay the Executive’s health and disability insurance, and all other
benefits referred to in clause 3 hereof for the longer of a period of twelve
(12) months or the remaining term of this Agreement, whichever is longer; and




(d)

The Company shall be deemed to have terminated the Executive's employment
pursuant to this Section 4.5 if such employment is terminated by the Company
without Cause, by the Executive voluntarily for Good Reason, or as a result of a
Charge in Control.  




(i)

For purposes of this Agreement, "Good Reason" means:




1)

the assignment to the Executive of any duties inconsistent in any respect with
the Executive's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
1.2 of this Agreement, or any other action by the




7






Company which results in a dimi­nution in such position, authority, duties or
responsi­bilities, excluding for this purpose an isolated,  insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;




2)

any failure by the Company to comply with any of the provisions of Section 2 or
Section 3 [any other?] of this Agreement,  other than an isolated, insubstantial
and inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;




3)

the Company's requiring the Executive to be based at any office or location more
than fifty (50) miles from its current executive offices, except for travel
reasonably required in the performance of the Executive's responsibilities;




4)

any change in the designation of the particular executive that the Executive is
obligated to report to under Section 1.2 hereof;




5)

any purported termination by the Company of the Executive's employment otherwise
than as expressly permitted by this Agreement; or




6)

any termination by the Executive for any reason during the three-month period
following the effective date of any Change in Control.




(ii)

For purposes of this Agreement, a “Change in Control” shall mean:




1)

The acquisition (other than by or from the Company), at any time after the date
hereof, by any person, entity or “group,” within the mean­ing of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of either the then
outstand­ing shares of common stock or the combined voting power of the
Company's then outstanding voting securities entitled to vote generally in the
election of directors;




8






2)

All or any of the [five (5)] individuals who, as of the date hereof, constitute
the Board (as of the date hereof the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company's share­holders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose ini­tial assumption of office is
in connection with an actual or  threatened election contest relating to the
election of the directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board;




3)

Approval by the shareholders of the Company of (A) a reorganization, merger or
consolidation with respect to which persons who were the share­holders of the
Company immediately prior to such reorganiza­tion, merger or consolidation do
not, immediately thereafter, own more than 75% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company's then out­standing voting securi­ties, (B) a
liquidation or dissolution of the Company, or (C) the sale of all or
substantially all of the assets of the Company, unless the approved
reorganization, merger, consolidation, liquidation, dissolution or sale is
subsequently abandoned; and




4)

The approval by the Board of the sale, distribution and/or other transfer or
action (and/or series of sales, distributions and/or other transfers or actions
from time to time or over a period of time), that results in the Company's
ownership of less than 50% of the Company's current assets.




5.

Restrictive Covenants.

5.1

Nondisclosure.  During his employment and for twelve (12) months thereafter,
Executive shall not divulge, com­muni­cate, use to the detriment of the Company
or for the benefit of any other person or persons, or misuse in any way, any
Confiden­tial Information (as hereinafter defined) pertaining to the business of
the Company, unless required to do so by a governmental agency or court of law.
 Any Confidential Information or data now or hereafter acquired by the Executive
with respect to the business of the Company shall be deemed a valuable, special
and unique asset of




9






the Company that is received by the Executive in confidence and as a fiduciary,
and Executive shall remain a fidu­ciary to the Company with respect to all of
such information.  For purposes of this Agreement, "Confidential Information"
means all material information about the Company's business disclosed to the
Executive or known by the Executive as a consequence of or through his
employment by the Company (including information conceived, originated,
discovered or developed by the Executive) after the date hereof, and not
generally known.

5.2

Nonsolicitation of Employees.  While employed by the Company and for a period of
twelve (12) months thereafter, Executive shall not directly or indirectly, for
himself or for any other person, firm, corpo­ration, partnership, association or
other entity, attempt to employ or enter into any contractual arrangement with
any employee or former employee of the Company, unless such employee or former
employee has not been employed by the Company for a period in excess of six
months. Notwithstanding the foregoing, the Executive shall not be restricted in
hiring any person who responds to any general solicitation for employees or
public advertising of employment opportunities (including through the use of
employment agencies) not specifically directed at any such person.

5.3

Covenant Not to Compete.  Executive will not, at any time, during the Term of
this Agreement, and for a period of twelve (12) months thereafter, either
directly or indirectly, engage in, with or for any enterprise, institution,
whether or not for profit, business, or company, competitive with the business
(as identified herein) of the Company as such business may be conducted on the
date thereof, as a creditor, guarantor, or financial backer, stockholder,
director, officer, consultant, advisor, employee, member, or otherwise of or
through any corporation, partner­ship, association, sole proprietorship or other
entity; provided, that an investment by Executive, his spouse or his children is
permitted if such investment is not more than four percent (4%) of the total
debt or equity capital of any such competitive enterprise or business.  As used
in this Agreement, the business of Employer shall be deemed to include any
business which directly competes with the Company in the medical device
industry.  The covenant not to compete for twelve (12) months after termination
shall only be effective if the Executive has received all compensation due to
him pursuant to this Agreement.  The Company shall have the right in its sole
discretion to waive this non-compete provision.




5.4

Injunction.  It is recognized and hereby acknowledged by the parties hereto that
a breach by the Executive of any of the covenants contained in Sections 5.1, 5.2
or 5.3 of this Agreement will cause irreparable harm and damage to the Company,
the monetary amount of which may be virtually impossible to ascertain.  As a
result, the Executive recognizes and hereby acknowledges that the Company shall
be entitled to an injunction from any court of competent juris­diction enjoining
and restraining any violation of any or all of the covenants contained in this
Section 5 by the Executive or any of his affiliates, associates, partners or
agents, either directly or indirectly, and that such right to injunction shall
be cumulative and in addition to whatever other remedies the Company may
possess.







10






6.

Re-negotiate. This contract may be re-negotiated by the Executive should the
circumstances and the economic situation of the company shows improvement beyond
the Company’s forcast.

7.

Entire Agreement.  This instrument contains the entire agreement of the parties,
and supersedes any prior or contemporaneous statements or understandings by or
between the parties.  This Agreement may be changed only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought, [and any such modification on
behalf of the Company must be approved by the Board].

8.

Governing Law/Jurisdiction.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, excluding choice of law
provisions.  The parties hereby irrevocably and unconditionally agree to submit
any legal action or proceeding relating to this Agreement to the non-exclusive
general jurisdiction of the courts of the State of Nevada located in Las Vegas
and the courts of the United States located in Nevada and, in any such action or
proceeding, consent to jurisdiction in such courts and waive any objection to
the venue in any such court. Executive agrees that service of process upon
Executive in any such action or proceeding may be made by Canada Post or United
States mail, certified or registered, return receipt requested, postage prepaid.
 Unless otherwise agreed, the prevailing party in any litigation relating to the
interpretation or enforcement of this Agreement shall be entitled to reasonable
costs and attorneys' fees.

9.

Notices:  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given (a) when delivered by
hand, (b) when deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, or via overnight courier, (c)
one day after electronically mailed either in the text of an email message or
attached in a commonly readable format, and the sender has received no generated
notice that the email message has not been successfully delivered, or (d) upon
receipt of proof of sending thereof when sent by facsimile, addressed as
follows:

If to the Company:

Clean Power Technologies Inc.

436-35th Avenue N.W.,

Calgary, Alberta T2K 0C1

Canada

Fax: 403-277-3117

Email: abdul@cleanpowertech.co.uk

  

with a copy to:

Gersten Savage LLP
600 Lexington Avenue
New York, New York 10022

Attention:  Peter J. Gennuso, Esq.

Fax:  212-980-5192

Email: pgennuso@gskny.com

  




11








If to the Executive:

Abdul Mitha

Address: 32 Hawkwood Place N.W.

Calgary, Alberta

Canada T3G 1X6

Fax: 403-277-3117

Email: mithaa@shaw.ca





or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.

10.

Successors.

(a)

This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Executive's legal representatives.

(b)

This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

(c)

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the busi­ness
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to per­form it if no such succession had taken place.  As used in this
Agreement, “Company” shall mean the Company as herein­before defined and any
successor to its business and/or assets which assumes and agrees to perform this
Agreement by operation of law or otherwise.

11.

Severability.  The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remain­ing portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted.  If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.

12.

Waivers.  The waiver by either party hereto of a breach or violation of any term
or provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or violation.




12






13.

Damages.  Nothing contained herein shall be con­strued to prevent the Company or
the Executive from seeking and recover­ing from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement.

14.

No Third Party Beneficiary.  Nothing expressed or implied in this Agreement is
intended, or shall be construed, to confer upon or give any person (other than
the parties hereto and, in the case of Executive, his heirs, personal
representative(s) and/or legal represen­tative) any rights or remedies under or
by reason of this Agreement.

15.

Full Settlement.  The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others.  In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement.  The Company agrees to pay, to the full
extent permitted by law, all legal fees and expenses which the Executive may
rea­sonably incur as a result of any contest (regardless of the outcome thereof)
by the Company or others of the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance thereof,
plus in each case interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Internal Revenue Code of 1986, as amended.

16.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

17.

Executive’s Recognition of Agreement.  Executive acknowledges that Executive has
read and understood this Agreement, and agrees that its terms are necessary for
the reasonable and proper protection of the Company’s business.  Executive
acknowledges that Executive has been advised by the Company that Executive is
entitled to have this Agreement reviewed by an attorney of Executive’s
selection, at Executive’s expense, prior to signing, and that Executive has
either done so or elected to forgo that right.

[Remainder of page left intentionally blank.]




13






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.




 

COMPANY:




CLEAN POWER TECHNOLOGIES INC.










By:

/s/ Diane Glatfelter

DIANE GLATFELTER

Chief Financial Officer

    

EXECUTIVE:

        




/s/ Abdul Mitha
Abdul Mitha











14


